Citation Nr: 0920499	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-14 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1965 and from October 1990 to November 1990.  He also had 
unverified service with the Rhode Island Air National Guard 
from April 1980 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In March 2009, the Veteran provided testimony at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of this hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
basal cell carcinoma as it was incurred due to sun exposure 
during his reserve service when he worked on an aircraft 
flight line without sun protection.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

In support of his claim, the Veteran has submitted a June 
2007 letter from his private physician stating that the 
Veteran has been treated for basal cell carcinoma of the 
right ear, left neck, and right chest.  The letter also notes 
that the Veteran's skin cancer is clearly related to sun 
exposure, including his exposure as a child, during military 
service, and current work and outside activities.

The Veteran has testified that he was repeatedly sunburned 
during his service on the flight line, and he has submitted a 
statement from a fellow National Guard member corroborating 
these burns.  Complete service treatment records are not 
available, but those which have been obtained do not show 
sunburns.  The Veteran and his friend are competent to state 
that they were burned, however.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, at his 
March 2009 hearing, the Veteran denied excessive sun exposure 
in his civilian life.

The Board notes that this competent evidence of an injury for 
VA purposes obviates the need to establish the Veteran's 
exact duty status for any given day, as an injury makes both 
active duty for training and inactive duty for training of 
the reserve components "active duty service" for VA 
purposes.

As the record contains competent evidence of an injury during 
qualifying service, a current disability, and a medical 
opinion raising the reasonable possibility of a nexus between 
the two, the claim must be remanded for the procurement of a 
VA examination and medical opinion regarding the etiology of 
the Veteran's disability.  McClendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA skin 
examination.  The claims file must be 
available for review in conjunction with 
the examination.  The examiner should be 
asked to opine, in light of the evidence 
of record of sunburns of the face and 
neck during National Guard duty periods, 
whether it is at least as likely as not 
that currently diagnosed basal cell 
carcinoma of the ear, neck, and chest is 
related to service.  The examiner should 
state whether some, all, or none of the 
lesions are so related, and provide a 
rationale for the opinions expressed.

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge,  Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

